Citation Nr: 0943998	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-35 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1945 to 
October 1947, and from June 1948 to March 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2008  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The case was remanded by the Board in May 2009 to afford the 
Veteran his requested hearing.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in September 2009.  A transcript of 
the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has tinnitus that is related to his military 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

In an April 2008 rating decision, the RO denied service 
connection for tinnitus based on the absence of evidence of 
tinnitus in service and the negative medical opinion provided 
by the April 2008 VA examiner, who diagnosed the Veteran with 
tinnitus but determined that it was "not as likely as not" 
that his tinnitus resulted from acoustic trauma during 
military service because the Veteran reported first noticing 
tinnitus in 1998, more than 50 years after he left military 
service; reported noise exposure over a lifetime contributes 
to tinnitus; and that a large percentage of the general 
population complain of tinnitus without any definite loud 
noise exposure. 

A subsequent VA examiner's opinion in November 2008 shows 
that the Veteran's tinnitus did "not at all seem" to be due 
to his military service because the Veteran left service in 
1947 and reported that his tinnitus had only been present for 
five to ten years.  

However, at his September 2009 hearing, the Veteran testified 
that he first noticed tinnitus in service, but never reported 
it because he thought nothing about it.  His wife testified 
that the Veteran had complained about tinnitus for as long as 
she knew him, since 1951.





Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

In this regard, the Veteran has made repeated statements that 
he developed tinnitus as a result of engine room noise 
exposure and explosions while going to school for ammunition 
handling.  He feels that his acoustic trauma is well-
established.  The Board notes that the Veteran's DD 214 from 
his first period of service shows that he completed 
ammunition handling school and his DD 214 from his second 
period of service shows that his most significant duty 
assignment was engineman duties.

The Board finds the Veteran's statements in this case are 
credible.  Furthermore, the Board notes that tinnitus is 
subjective, and the kind of condition to which lay testimony 
is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Moreover, the Veteran is service connected for bilateral 
hearing loss.  At the April 2008 VA examination, the Veteran 
was diagnosed with moderately severe to severe sensorineural 
hearing loss bilaterally.  The fact that the Veteran has been 
diagnosed as having bilateral hearing loss and granted 
compensation for a service-related hearing loss adds to the 
credibility of his contention that his tinnitus is related to 
service because "an associated hearing loss is usually 
present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 
82, Approach to the Patient with Ear Problems.  Concerning 
this, the Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise- 
induced hearing loss.  Id.  With regard to the latter, the 
evidence of record reflects that the Veteran's hearing loss 
is noise-induced, i.e., a result of his exposure to acoustic 
trauma during service.  In this regard, the Board notes that 
"high frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner 
Ear.

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's history of 
service-connected sensorineural hearing loss, and the 
Veteran's own contentions.  The cited provisions from The 
MERCK Manual confirm that tinnitus usually accompanies 
sensorineural or noise-induced hearing loss, which the 
Veteran believes he has.  Finally, the Board has determined 
that the Veteran's contentions that he has experienced 
ringing in his ears since service are competent and credible 
evidence upon which the Board may rely in making its 
decision.

The Board acknowledges the unfavorable April 2008 and 
November 2008 VA medical examination reports, which state 
that the Veteran did not have tinnitus until more than 50 
years after service.  However, based on the April 2008 VA 
examination which established service connection for 
bilateral hearing loss, the provisions from The MERCK Manual 
noted above and the Veteran's statements, the Board concludes 
that evidence for and against the claim for service 
connection for tinnitus is at least in approximate balance.  
In other words, the Board finds, based on this record that 
the Veteran's tinnitus is as likely the result of his noise 
exposure in service or associated with his service-connected 
noise- induced bilateral hearing loss as it is the result of 
some other factor or factors.  Accordingly, the Board will 
resolve the benefit of the doubt in favor of the Veteran in 
this case as the law requires and grant service connection 
for tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).




ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


